USCA4 Appeal: 21-7617      Doc: 6         Filed: 11/22/2022    Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-7617


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        DONTARIUS MARQUIS HALL,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Western District of North Carolina, at
        Charlotte. Robert J. Conrad, Jr., District Judge. (3:17-cr-00272-RJC-DSC-1; 3:21-cv-
        00556-RJC)


        Submitted: November 17, 2022                                Decided: November 22, 2022


        Before KING, QUATTLEBAUM, and RUSHING, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        Dontarius Marquis Hall, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7617         Doc: 6      Filed: 11/22/2022      Pg: 2 of 2




        PER CURIAM:

               Dontarius Marquis Hall seeks to appeal the district court’s order dismissing as

        untimely his 28 U.S.C. § 2255 motion. See Whiteside v. United States, 775 F.3d 180, 182-

        83 (4th Cir. 2014) (en banc) (explaining that § 2255 motions are subject to one-year statute

        of limitations, running from latest of four commencement dates enumerated in 28 U.S.C.

        § 2255(f)). The order is not appealable unless a circuit justice or judge issues a certificate

        of appealability. 28 U.S.C. § 2253(c)(1)(B). A certificate of appealability will not issue

        absent “a substantial showing of the denial of a constitutional right.”           28 U.S.C.

        § 2253(c)(2). When, as here, the district court denies relief on procedural grounds, the

        prisoner must demonstrate both that the dispositive procedural ruling is debatable and that

        the motion states a debatable claim of the denial of a constitutional right. Gonzalez v.

        Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

               We have independently reviewed the record and conclude that Hall has not made

        the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the

        appeal. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                        DISMISSED




                                                      2